Citation Nr: 0941055	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1991, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a low back 
disability (claimed as back pain), a left knee disability 
(claimed as left knee pain), and a psychiatric disability 
(claimed as depression and bipolar disorder).

In August 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  At that 
hearing, the Veteran testified that his service-connected 
right hip disability had recently increased in severity.  The 
Board interprets the Veteran's statement as raising a claim 
for an increased rating for the right hip disability.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

The Veteran, in written statements and testimony at his 
February 2009 Board hearing, asserts that he currently 
suffers from a low back, left knee, and psychiatric 
disabilities that are related to injuries incurred in a 
series of five parachute jumps during periods of active duty 
training in August 2001 and February 2002.  On two of those 
parachute jumps, the Veteran fractured his right tibia and 
fibula and right hip.  He subsequently underwent surgery for 
those injuries and is currently service connected for right 
leg and hip disabilities.  The Veteran now alleges that, on 
the three parachute jumps in which he did not incur 
fractures, he "actually hit the ground harder" and injured 
his back when he landed.  He claims to have further injured 
his back by "picking up the big G-14 cargo parachutes" 
after each landing.  The Veteran also contends that his low 
back condition was aggravated by lying in a hospital bed for 
extended periods while he had surgery on his right tibia and 
fibula and right hip.  Although he acknowledges that he was 
not specifically treated for back problems in service, he 
claims that was because service medical providers attributed 
his back complaints to "being in bed for extended periods of 
time" and just gave him extra doses of medication to deal 
with his lower back pain.  

With respect to his left knee, the Veteran contends that he 
suffers from chronic pain and arthritis-like symptoms caused 
by a gait imbalance (shifting all of his weight to his left 
side), which he developed after injuring his right leg and 
hip.  The Veteran further maintains that, in the wake of 
those injuries, he gained 50 pounds, adding to the strain 
imposed on his left knee.  He claims to have sought treatment 
for left knee problems from a private physician, but reports 
that this physician told him to "focus on his right leg 
fractures" and declined to record any clinical findings 
regarding his knee.

Additionally, the Veteran asserts that his psychiatric 
disability arose from the frustration he experienced as a 
Reservist in Europe when he tried unsuccessfully to get 
placed on a permanent disability profile and receive a 
Medical Evaluation Board examination for his right leg and 
hip disabilities.  He reports that, while his chronic right 
leg and hip problems were aggravated by Reserve training 
exercises, forcing him to go on sick call, service medical 
officials repeatedly declined or deferred his requests to go 
before a Medical Evaluation Board and he encountered other 
various other administrative obstacles in getting a permanent 
disability profile.  Eventually, the Veteran concluded that 
service officials "would just keep blowing [him ]off," and 
he resigned from the Reserves in December 2005 without 
receiving a medical discharge.  Since that time, the Veteran 
reports that he has experienced chronic symptoms of 
depression, bitterness, and "introversion."  He indicates 
that he has sought treatment for psychiatric problems at a VA 
medical facility, but that the antidepressant medications he 
has received have done little to alleviate his symptoms.

The record is replete with line of duty determinations and 
treatment reports regarding the Veteran's August 2001 and 
February 2002 right leg and hip injuries, but does not 
reflect any complaints or clinical findings specific to the 
low back or left knee during any period of active duty, 
active duty training, or inactive duty training.  Nor does it 
show any diagnoses of or treatment for psychiatric problems 
in service.

Post-service private and VA medical records reflect that in 
May 2006 the Veteran was prescribed medication for chronic 
low back pain, while in October 2006 he reported a history of 
back problems dating to back to August 2001, when he incurred 
his right leg injury.  Additionally, in an undated statement 
received at the RO in March 2008, a private chiropractor 
indicated that the Veteran was treated and evaluated for low 
back pain and diagnosed on X-ray with hypolordosis of the 
lumbar spine and grade 1 spondylolisthesis between the L5 and 
S1 vertebrae.  The private chiropractor opined that the 
"Veteran's history of jumping from aircrafts matches the 
likely mechanism of injury necessary to induce 
spondylolisthesis."  Significantly, however, that 
chiropractor did not state that the opinion was based on a 
review of the Veteran's medical records or other pertinent 
evidence from his claims folder.

While the Veteran's post-service medical records do not show 
specific treatment for left knee problems, the records 
indicate that he has been assessed with an antalgic gait 
manifested by unequal weightbearing in which he favors his 
right leg and relies on his left lower extremity for support 
when he stands or walks.  Additionally, those records show 
that the Veteran has been diagnosed with moderate manic 
bipolar disorder and treated for stress and anxiety related 
to "a past military accident" as well various nonservice-
related psychosocial stressors, including family problems, 
financial stress, and tensions with his civilian employer.

The Veteran has stated that his current psychiatric problems 
are a product of his frustration with Reserve service medical 
providers and administrative officials, who reportedly did 
not assist him in getting a Medical Evaluation Board 
examination and a referral for a permanent disability profile 
despite worsening right leg problems that caused him to 
report to sick call during his period of Reserve service in 
Germany.  Moreover, the Veteran has indicated that his 
treatment for chronic right leg problems and requests for a 
permanent disability profile and Medical Evaluation Board 
examination are documented in Reserve personnel and medical 
records dated in 2004 and 2005.  However, while line of duty 
determinations and medical records pertaining to the right 
leg and hip injuries incurred in active duty training in 2001 
and 2002 have been associated with his claims folder, 
subsequent Reserve personnel and medical records appear to be 
outstanding.  Because the Board finds that those outstanding 
Reserve records would be of assistance in clarifying the 
onset of any psychiatric disability, they should be obtained 
on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, VA medical records appear to be outstanding.  
The most recent VA medical records associated with the claims 
folder are dated in January 2009.  However, a list of the 
Veteran's VA medications indicates that, as of July 2009, he 
was prescribed Lithium for his psychiatric problems.  
Additionally, the Veteran testified at his February 2009 
hearing that he is currently receiving treatment for leg and 
back pain.  Because it therefore appears there may be 
outstanding VA medical records that may contain information 
pertinent to the Veteran's claims, those records are also 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand for a VA examination is also warranted with respect 
to the Veteran's claims.  VA's duty to assist includes a duty 
to provide a medical examination or to obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009).  In a claim for service connection, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicate that the claimed disability may be associated with 
in-service injuries for the purpose of requiring a VA 
examination).

The Veteran has not yet been afforded a VA examination to 
address any of his claims for service connection.  The Board 
recognizes that he has submitted a statement from his private 
chiropractor opining that his currently diagnosed lumbar 
spine spondylolisthesis is likely due to his history of 
jumping from military aircraft.   However, that private 
chiropractor did not state that the opinion was based on a 
review of the Veteran's medical records or other pertinent 
evidence from his claims folder.  The Board therefore finds 
that opinion, standing alone, is too speculative to warrant a 
grant of service connection for a low back disability.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To ensure a 
thorough examination and evaluation, the Veteran's currently 
diagnosed low back problems must be viewed in relation to 
their history.  38 C.F.R. § 4.1 (2009).

The Veteran contends that his chronic low back pain arose 
from the hard landings and heavy lifting he experienced 
during a series of parachute jumps in which he also incurred 
his service-connected right leg and hip disabilities.  In 
addition, the Veteran professes that his right leg and hip 
disabilities aggravated his low back disability, triggered 
the antalgic gait and weight gain that caused his left knee 
disability, and also caused or aggravated his psychiatric 
problems.  In view of the Veteran's written statements and 
Board testimony regarding a continuity of symptomatology of 
low back problems since service and left knee and psychiatric 
problems arising from his service-connected right leg and hip 
disabilities, combined with the clinical findings of low back 
and psychiatric problems and an antalgic gait, the Board 
finds that a remand for an etiological examination and 
opinion is necessary to fully and fairly assess the merits of 
his claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Moreover, given the similarity of facts surrounding 
the alleged onset of the Veteran's low back disability and 
his service-connected right leg and hip disabilities, and his 
statements relating those disabilities to his current left 
knee and psychiatric complaints, the Board finds that, on 
remand, a VA examiner should provide an opinion as to whether 
or not any current low back, left knee, or psychiatric 
disability was caused or aggravated by his service-connected 
right leg and hip disabilities.  Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Tennessee Valley Healthcare System, dated 
from February 2009 to the present. 

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices to obtain the 
Veteran's complete Reserve medical and 
personnel records for 2004 and 2005.  If 
such records cannot be obtained, a 
negative response from the NPRC or other 
source is required.  38 C.F.R. 
§ 3.159(c)(2).

3.  After obtaining the above records, 
schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of any current low back and left 
knee disabilities.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all evidence of record, 
including the Veteran's written statements 
and testimony that his low back was injured 
during a series of parachute jumps in which 
also incurred his service-connected right 
leg and hip disabilities and that those 
service-connected disabilities respectively 
caused and aggravated his left knee and low 
back problems.  The VA examiner should also 
consider the post-service medical records 
showing that the Veteran has an antalgic 
gait and is diagnosed with hypolordosis of 
the lumbar spine and grade 1 
spondylolisthesis between the L5 and S1 
vertebrae, which a private chiropractor has 
related to his history of jumping from 
aircraft.  Additionally, the VA examiner 
should acknowledge and discuss the 
Veteran's reports of a continuity of 
symptomatology of low back problems since 
service and of left knee and psychiatric 
problems arising from his service-connected 
right leg and hip disabilities.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA 
examiner's opinion should specifically 
address the following: 

a)  Diagnose all current low back and 
left knee disabilities.

b)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current low back or left knee 
disability is causally or etiologically 
related to the parachute jumps the 
Veteran undertook during periods of 
active duty training in August 2001 and 
February 2002.

c)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current low back or left knee 
disability was either caused by or 
aggravated beyond its natural progression 
by his service-connected right leg or 
right hip disabilities, or is otherwise 
related to service.

4.  After obtaining the above records, 
schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disability.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all evidence of record, 
including the Veteran's post-service 
medical records reflecting that he has been 
diagnosed with moderate manic bipolar 
disorder and treated for stress and anxiety 
related to "a past military accident" as 
well various nonservice-related 
psychosocial stressors and his written 
statements and testimony indicating that 
his depression and associated psychiatric 
symptoms are related to his experiences as 
Reservist in Europe when he tried 
unsuccessfully to get placed on a permanent 
disability profile and receive a Medical 
Evaluation Board examination for his right 
leg and hip disabilities.  The VA 
examiner's opinion should specifically 
address the following: 

a)  Diagnose all current psychiatric 
disabilities.

b)  State whether it is as likely as not 
(50 percent or greater probability) that 
any current psychiatric disability was 
either caused by or aggravated beyond its 
natural progression by his service-
connected right leg or right hip 
disabilities, or is otherwise related to 
service.

5.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


